DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Status of the Claims
In the amendment dated 04/13/2022, new claims 17-24 are added; claims 1-3, 6, 9-10, 15, and 17-24 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitations:
“an elongate heater” recited in line 2, claim 18, 
“a planar heater” recited in line 2, claim 19,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 9-10, 15, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 recites the limitation: “a controller the internal compartment of the housing and configured to control a supply of electrical energy from the first power supply to the at least one electric heater during a heating cycle” is unclear the meaning of “controller the internal compartment of the housing” and what element performs the function “configured to control a supply of electrical energy …during a heating cycle”. For examination purposes, the limitation is interpreted as “a controller in the internal compartment of the housing and the controller configured to control a supply of electrical energy from the first power supply to the at least one electric heater during a heating cycle”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

+The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-10, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts (US 5666978 A) in view of Fernando (US 20140014125 A1)
Regarding claim 1, Counts discloses 
An aerosol-generating device (smoking system 21, see abstract and figs.1-2) comprising: 
a housing (housing 31, see fig.2) of the aerosol-generating device (smoking system 21), the housing (housing 31) defining an internal compartment (space defined by the housing 31, see figs.1-2) adjacent a first end of the housing (rear-end of the housing 31) and a cavity (orifice 27, see figs.1-2) adjacent a second end (first end (front-end) 29) opposite the first end of the housing (rear-end of the housing 31), the cavity (orifice 27, see figs.1-2) configured to receive an aerosol-generating article (col.4, lines 52-53: “ The cigarette 23 is adapted to be inserted in and removed from an orifice 27”); 
at least one electric heater (heating elements 43, see fig.3A) in the housing (housing 31, see fig.2.” The heating fixture 39 includes… heating elements 43”, see col.5, lines 33-34 and fig.3A. The heating fixture 39 is in the housing 31 as shown in fig.2. Thus, the heating element 43 is in the housing 31) adjacent the cavity (orifice 27, see fig.2); 
at least one airflow sensor (puff-actuated sensor 45, see fig.2) in the internal compartment of the housing (space defined by the housing 31); 
a first power supply (the first nickel cadmium battery cell of the power source 37, see col. 5, lines 13-15: “the power source is a replaceable, rechargeable battery (actually four nickel cadmium battery cells connected in series) with a total” ) in the internal compartment of the housing (space defined by the housing 31), the first nickel cadmium battery cells of the power source 37) including a battery (nickel cadmium battery cell); 
	a second power supply (the second nickel cadmium battery cell of the power source 37, see col. 5, lines 13-15) in the internal compartment of the housing (space defined by the housing 31), the second power supply configured to supply electrical energy to the at least one airflow sensor (by being connected in series, each of the battery cells in the power source 37, including the second nickel cadmium battery cell, contributes to supply electrical energy to the puff-actuated sensor 45),
	the second power supply (the second nickel cadmium battery cell of the power source 37, see col. 5, lines 13-15) including a battery (nickel cadmium battery cell); 
a third power supply (the third and fourth nickel cadmium batteries of the power source 37, see col. 5, lines 13-15) in the internal compartment of the housing (space defined by the housing 31), the third power supply (the third and fourth nickel cadmium batteries of the power source 37, see col. 5, lines 13-15) being rechargeable , (see col. 5, lines 13-15: “the power source is a replaceable, rechargeable battery…”), (the third and fourth nickel cadmium batteries of the power source 37, see col. 5, lines 13-15) including a battery (nickel cadmium battery cell); and 
a controller (electrical control circuitry 41, see fig.2) the internal compartment of the housing (space defined by the housing 31) and configured to control a supply of electrical energy from the first power supply (the first nickel cadmium battery cell of the power source 37) to the at least one electric heater ((heating elements 43) during a heating cycle, (col.5, lines 33-38: “the heating fixture 39 includes eight radially spaced heating elements 43, seen in FIG. 3A, that are individually energized by the power source 37 under the control of the circuitry 41 to heat eight areas around the periphery of the cigarette 23 to develop eight puffs of a flavored tobacco response”),  the second nickel cadmium battery cell of the power source 37) configured to supply electrical energy to the controller (by being connected in series, each of the battery cells in the power source 37, including the second nickel cadmium battery cell, contributes to supply electrical energy to the electrical control circuitry 41).
Counts does not explicitly disclose 
the first power supply configured to supply electrical energy only to the at least one electric heater, and 
the third power supply configured to supply electrical energy to the first power supply,
and
 at an end of the heating cycle, supply power from the third power supply to the first power supply so as to recharge the first power supply.
However, Fernando discloses an electrically heated smoking system, comprising:
the first power supply (“secondary power supply”, see para.0029) configured to supply electrical energy only to the at least one electric heater (para.0029 recites: “Supply of electrical power from the secondary power supply to the at least one heating element”);
the third power supply (“primary power supply”, see para.0046) configured to supply electrical energy to the first power supply (“secondary power supply”, see para.0046 recites: “The primary power supply in the primary unit is used for charging the secondary power supply in the secondary unit, in the charging mode”), and 
at an end of the heating cycle (charging mode), supply power from the third power supply (primary power supply) to the first power supply (secondary power supply) so as to recharge the first power supply (see para.0046 recites: “The primary power supply in the primary unit is used for charging the secondary power supply in the secondary unit, in the charging mode”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrical connection and the nickel cadmium battery cells of the power source 37 of Counts by the teachings of Fernando such that the first nickel cadmium battery cell of the power source 37 of Counts (equivalent to the claimed “first power supply”) configured to supply electrical energy only to the at least one electric heater and the third and fourth nickel cadmium batteries of the power source 37 of Counts equivalent to the claimed “third power supply”) configured to supply electrical energy to the first power supply, and at an end of the heating cycle, supply power from the third power supply to the first power supply so as to recharge the first power supply. The modification provides more stable power to the heater during the smoking mode because the power from the first power supply do not need to share to the other components. In addition, it is convenient for the user when the first power supply can be recharged from the internal third power supply in charging mode. 
Regarding claim 2, Counts further discloses the first power supply (the first nickel cadmium battery cell of the power source 37) is a rechargeable first power supply (see col. 5, lines 13-15: “the power source is a replaceable).  
Regarding claim 3, Counts further discloses the rechargeable first power supply (the first nickel cadmium battery cell of the power source 37) has a maximum capacity for storing electrical energy (it is clear to state that the battery cell has maximum capacity for storing energy).  
Regarding claim 6, Counts further discloses the first rechargeable power supply (the first nickel cadmium battery cell of the power source 37)  has a first maximum capacity for storing electrical energy  (it is clear to state that the battery cell has maximum capacity for storing energy), wherein the third power supply (the third and fourth nickel cadmium batteries of the power source 37) has a second maximum capacity for storing electrical energy (it is clear to state that the two battery cells have maximum capacity for storing energy), and wherein the second maximum capacity (maximum capacity for storing energy of the third and fourth nickel cadmium batteries (2 battery cells)) is greater than the first maximum capacity (maximum capacity for storing energy of the first nickel cadmium batteries (1 battery cell)).  
Regarding claim 9, Counts further discloses at least one additional electrical component (light sensor 53, see fig.2).  
Regarding claim 10, Counts further discloses the at least one additional electrical component (light sensor 53, see fig.2) comprises, a sensor (light sensor 53).
Regarding claim 15, Counts further discloses the first power supply, the second power supply, and the third power supply (four nickel cadmium battery cells) are configured to supply electrical energy only to the aerosol-generating device (smoking system 21, see figs.1-2).  
Regarding claim 17, Counts further discloses the at least one electric heater comprises an annular heater (eight radially spaced heating elements 43, see figs.2,3,5-6) configured to surround the cavity (orifice 27, see figs.1-3. See col.10, lines 32-33: “the heater fixture 39 is disposed in the orifice 27” and col.5, lines 33-34: “the heating fixture 39 includes eight radially spaced heating elements 43”. Thus, the eight radially spaced heating elements 43 surround inside the orifice 27).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts in view of Fernando as applied to claim 1, and further in view of Schaller (US 20170303581 A1)
Regarding claim 18, the modification discloses substantially all the claimed limitations as set forth.
Counts does not explicitly disclose the at least one electric heater comprises an elongate heater configured to extend into the cavity and to be inserted into the aerosol-generating article.  
However, Schaller discloses an aerosol-generating system, comprising:
the at least one electric heater (heater 118, see fig.2) comprises an elongate heater (see para.0199: “The elongate electrical heating element of the single heater 118”) configured to extend into the cavity (cavity of the aerosol-generating device 106, see fig.2) and to be inserted into the aerosol-generating article (aerosol-generating article 104, see fig.2).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the elongate electrical heating element as taught by Schaller for the heating element(s) of Counts. The substitution of one known element (elongate electrical heating element as taught by Schaller) for another (heating element(s) of Counts) would have yielded predictable results of heating the cigarette(s).  It provides “an internal heater that in use is positioned internally to the aerosol-generating article” (see para.0199 of Schaller). It “enables an efficient reaction stoichiometry and consistent nicotine delivery to a user” (See para.0004 of Schaller).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts in view of Fernando as applied to claim 1, and further in view of Chen (US 20150272218 A1)
Regarding claim 19, the modification discloses substantially all the claimed limitations as set forth.
Counts does not explicitly disclose the at least one electric heater comprises a planar heater configured to be adjacent an end of the aerosol- generating article.  
Chen discloses an electronic cigarette, comprising:
the at least one electric heater comprises a planar heater (para.0051 recites: “heating element 466 is a planar spiral heating wire”, see figs.7-8) configured to be adjacent an end of the aerosol- generating article (see para.0051: “both ends of the heating wire are connected to the power source 480 via wires”, wherein the power source 480  is an end of the electronic cigarette 400) .  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the planar heating element as taught by Chen for the heating elements of Counts. The substitution of one known element (planar heating element as taught by Chen) for another (heating element(s) of Counts) would have yielded predictable results of heating the cigarette(s). It results in a good atomizing effect (see para.0022 of Chen).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts in view of Fernando as applied to claim 1, and further in view of Mironov (US 20170095003 A1)
Regarding claim 20, the modification discloses substantially all the claimed limitations as set forth. Counts further discloses the aerosol-generating article (cigarette 23) comprises: an aerosol-forming substrate (tobacco flavor material 61, see fig.4A) at a first end of the aerosol-generating article (end of the cigarette 23, see fig.4A); mouthpiece 71, see fig.4A) at a second end (another end of the cigarette 23, see fig.4A) opposite the first end of the aerosol-generating article (end of the cigarette 23); and an outer wrapper (overwrap paper 69, see fig.4A) configured to surround the aerosol-generating article (cigarette 23).  
Counts does not explicitly disclose a hollow acetate tube adjacent the aerosol-forming substrate; 
a polymeric filter adjacent the hollow acetate tube.
Mironov discloses an aerosol-forming article for use in an electrically heated aerosol-generating device, comprising:
the aerosol-generating article (aerosol-forming article 10, see fig.1) comprises: an aerosol-forming substrate (aerosol-forming substrate 12, see fig.1) at a first end of the aerosol-generating article (aerosol-forming article 10); a hollow acetate tube (hollow acetate tube 14, see fig.1) adjacent the aerosol-forming substrate (aerosol-forming substrate 12); a polymeric filter (polymeric filter 16, see fig.1) adjacent the hollow acetate tube (hollow acetate tube 14); 4Atty. Dkt. No. 24000PA-000031-US U.S. Application No. 15/418,009 a mouthpiece (mouthpiece 18, see fig.1) at a second end opposite the first end of the aerosol-generating article (aerosol-forming article 10); and an outer wrapper (outer wrapper 20, see fig.1) configured to surround the aerosol-generating article (aerosol-forming article 10).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the hollow acetate tube adjacent the aerosol-forming substrate and polymeric filter adjacent the hollow acetate tube as taught by Mironov into Counts’ invention. Doing so allows to remove impurities in the composition.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts in view of Fernando as applied to claim 1, and further in view of Silvestrini (US 20180271152 A1)
Regarding claim 21, 
Counts/ Fernando does not explicitly disclose the aerosol-generating article comprises: a first compartment; a second compartment; a susceptor configured to be positioned between the first compartment and the second compartment; and a third compartment configured to be fluidly coupled to the first compartment and the second compartment, the third compartment downstream of the first compartment and the second compartment.  
Silvestrini discloses aerosol-generating system having the cartridge 102, comprising:
a first compartment (first compartment 110, see fig.2); 
a second compartment (second compartment 114, see fig.2); a susceptor (susceptor within the cavity 118, see para.0264) configured to be positioned between the first compartment (first compartment 110) and the second compartment (second compartment 114); and a third compartment (space defined by end wall 108, see fig.2) configured to be fluidly coupled to the first compartment (first compartment 110) and the second compartment (second compartment 114, see para.0244) the third compartment (space defined by end wall 108, see fig.2) downstream of the first compartment (first compartment 110)  and the second compartment (second compartment 114, see para.0244).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cigarette of Counts to have the structures as taught by Silvestrini such that the first compartment; the second compartment; the susceptor configured to be positioned between the first compartment and the second compartment; and the third compartment configured to be fluidly coupled to the first compartment and the second compartment, the third compartment downstream of the first compartment and the second compartment. The modification enables the nicotine source and the acid source to be heated uniformly” and
“enables more constant aerosol generation throughout the different stages of use of the aerosol-generating system” (See para.004 of Silvestrini).
Regarding claim 22, Counts/ Fernando does not explicitly disclose the first compartment comprises a nicotine source and the second compartment comprises an acid source.  
However, Silvestrini further discloses the first compartment (first compartment 110) comprises a nicotine source (nicotine, see fig.2) and the second compartment (second compartment 114, see fig.2) comprises an acid source (acid, see fig.2).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the first and second compartments of Silvestrini in the modified Counts invention. The modification enables the nicotine source and the acid source to be heated uniformly” and “enables more constant aerosol generation throughout the different stages of use of the aerosol-generating system” (See para.004 of Silvestrini).
 Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts in view of Fernando as applied to claim 1, and further in view of Batista (US20170325506A1)
Regarding claim 23, Counts further discloses the aerosol-generating article (cigarette 23, see fig.4a) comprises a housing (housing of the cigarette 23, see fig.4a). 
Counts does not explicitly disclose the aerosol-generating article comprises a liquid storage portion in the housing; a susceptor in the housing; and a wick in the housing between the liquid storage portion and the susceptor.  
Batista discloses a handheld aerosol-generating device, having:
the aerosol-generating article comprises: a housing (housing 1, see figs.9-13); a liquid storage portion (container 21, see fig.13 and claim 20: “tubular container for holding a liquid aerosol-forming substrate”) in the housing (housing 1); a susceptor (susceptor material 31, 32, 33, see fig.13) in the housing (housing 1); and a wick (wick 23 comprises  a first longitudinal section 24,. see fig.13 and para.0053) in the housing (housing 1) between the liquid storage portion (container 21) and the susceptor (susceptor material 31, 32, 33,).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cigarette of Counts to have a liquid storage portion in the housing; a susceptor in the housing; and a wick in the housing between the liquid storage portion and the susceptor as taught by Batista. Doing so allows the user can use liquid aerosol-forming substrate in the cigarette. It meets the markets' and the customers' demands.
Regarding claim 24, Counts does not explicitly disclose the wick surrounds the susceptor
However, Batista further discloses the wick (wick 23 comprises a first longitudinal section 24 and second longitudinal section 25. See fig.13 and para.0053) surrounds the susceptor (susceptor material 31, 32, 33, see fig.13).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the wick surrounds the susceptor as taught by Batista in Counts invention. Doing so allows the user can use liquid aerosol-forming substrate in the cigarette. It meets the markets' and the customers' demands.

Response to Arguments
 Rejection under 35 U.S.C. § 103: Applicant’s arguments, see Remarks, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Counts and Fernando, wherein the limitations “the housing defining an internal compartment adjacent a first end of the housing and a cavity adjacent a second end opposite the first end of the housing, the cavity configured to receive an aerosol-generating article," "at least one electric heater in the housing adjacent the cavity," and "a first power supply in the internal compartment of the housing," "a second power supply in the internal compartment of the housing," and "a Atty. Dkt. No. 24000PA-000031-USU.S. Application No. 15/418,009third power supply in the internal compartment of the housing" as recited in amended claim 1 are relied on Counts, not Fernando.
The dependent claims 2-3, 6, 9-10, 15, and 17-24 are rejected by their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150102777 A1 discloses a case for holding and recharging electronic cigarettes, having:
the e-cigarette case may provide storage capacity for a greater number of e-cigarette batteries. Further, the charging mechanism of the e-cigarette case may charge two or more rechargeable batteries simultaneously under one embodiment. FIG. 11 shows storage of one battery 1160 while another battery 1120 recharges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761